DETAILED ACTION
Re Application No. 16/552691, this action responds to the RCE dated 02/02/2022.
At this point, claims 1, 4-7, 10-14, 17, and 21-26 have been amended.  Claims 2-3, 8-9, 15-16, and 19-20 have been cancelled.  New claim 27 have been added.  Claims 1, 4-7, 10-13, 17-18, and 21-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims, dated 02/02/2022.  In view of the amendments, Examiner’s prior objections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peer (US 10204046 B1) in view of Kaniyar et al (US 2005/0182929 A1).


a processor-based method to manage data objects […] the method comprising: (Abstract).  The method is implemented by a network flow processor (processor based method) for managing data objects;
detecting, in a storage manager […], an input/output (I/O) request comprising a received object signature that uniquely identifies a data object stored in an object container […] (Fig. 12A, steps 100-101).  The network device (storage manager) receives (detects) an I/O packet (request) including an input key (received object signature) which identifies a data object stored in an object container;
the I/O request including a read request (column 3, lines 39-51).  The lookup is a read operation;
generating, based on applying a […] hash function on a first portion of the received object signature, a first mapping to a bucket in an on-disk cache table that includes a plurality of buckets (Fig. 12A, steps 103-104).  The 64 bit hash is calculated from the input key, and comprises multiple parts, including a MU starting number hash value, which is used to map to a starting memory unit (first mapping to a bucket) (Fig. 12A, steps 102 and 104).  The table of buckets (cache table) comprises set of cache line buckets, and it is stored in memory (on-disk) (col. 14, lines 41-50);
the bucket comprising a predetermined number of slots in the on-disk cache table (Fig. 7; col. 14, lines 26-50).  Each memory unit comprises a plurality of buckets (col. 14, lines 41-50).  Each bucket is associated with one or more cache lines, and each cache line, which is referenced in the on-disk cache table, includes a plurality of slots (col. 14, lines 26-50);
generating, based on applying a […] hash function on a second portion of the received object signature, a second mapping that refers to a position of a starting slot within the plurality of slots in the bucket; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  A bucket hash value (second mapping) refers to a bucket within a memory unit (starting slot within the plurality of slots in the bucket).  The either the “buckets”, which are a sub-portion of memory units, or the cache lines/slots associated with buckets, can be considered “slots”;
selectively managing an I/O operation responsive to the I/O request, comprising (col. 3, lines 39-51).  The packet I/O operation is managed based on the key (object signature value) looked up from a slot/bucket (slot) of a memory unit (bucket) in a request (I/O request);
in response to a determination that the starting slot of the bucket comprises a data object having a signature value that matches the received object signature value of the received data object, retrieving the data object from the starting slot (col. 3, lines 39-51).  The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in memory unit(bucket).  If it is located at the first bucket/cache line/slot (starting slot), the associated policy (received data object) is read (retrieved) from the starting slot;
in response to a determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature value, searching, beginning at the starting slot of the bucket, a predetermined number of slots of the bucket for a data object that has a signature value that matches the received object signature (col. 3, lines 39-51).  The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in a cache line (bucket).  If it is located at the first slot (starting slot), then the result is read out of the starting slot; if not, then it continues traversing (searching) the linked list until it finds a match (signature of the received data object).  The number of elements in the linked list is the “predetermined number of slots” that are searched to find the match.




Peer does not specifically disclose utilizing 2 different hash functions, and does not disclose a distributed computer system.

Kaniyar discloses the following:
a distributed computer system (p. 6, ¶ 53).  The storage system can be distributed across a plurality of devices;
a node of the distributed computer system (p. 6, ¶ 57).  The distributed storage system can contain a plurality of nodes;
generating, based on applying a first hash function on a first portion of the received object signature, a first mapping (p. 2, ¶ 17).  A first at least a portion of the connection identifier (received object signature) is hashed using a first hash function to yield a first hash (first mapping);
generating, based on applying a second hash function on a second portion of the received object signature, a second mapping (p. 2, ¶ 18).  A second at least a portion of the connection identifier (received object signature) is hashed using a second hash function to yield a second hash (second mapping).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer to be distributed, and to apply different hashes to portions of the input, as in Kaniyar, because it would be applying known techniques to a known method ready for improvement to yield predictable results.  Peer discloses a method of hashing in a storage system, which is ready for the improvement of distributing the storage system over nodes; it also utilizes a hash that generates two different values to refer to a bucket and offset, respectively, which is ready for the improvement of using two different hashes applied to portions of the input.  Kaniyar discloses a method of performing hashing in a system distributed across nodes, which is applicable to the hashing storage system of Peer; it also discloses utilizing different hash functions applied to respective portions of an input, used to generate two different hashed values (first mapping, second mapping), which is applicable to the hashing of Peer.  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer to utilize a plurality of distributed nodes, because it would yield the predictable result of increasing scalability.  It would also have been obvious to utilize two hashes of portions of a key, rather than a single hash function, because this would yield the predictable result of making it more difficult to hack two separate hashes.

Re claim 4, Peer and Kaniyar discloses the method of claim 3, and Peer further discloses that in response to the determination that the starting slot of the bucket does not comprise a data object having a signature value that matches the received object signature, the method further comprises: in response to a determination based on the The lookup operation (read operation) determines that the matching value is not exclusively locked, and can thus be read.  Accordingly, it traverses the corresponding linked list in a cache line (bucket).  Once it finds a match (selected slot in the predetermined number of slots of the bucket comprises a data object that has a signature value that matches the received object signature), the associated policy (data object) is read (retrieved) from the selected slot.

	Re claims 7 and 10, Peer and Kanayir disclose the methods of claims 1 and 4 above, respectively; accordingly, they also disclose systems implementing those methods, as in claims 7 and 10, respectively.  Re claim 7, Kanayir further discloses one or more processors; and a non-transitory computer-readable storage medium comprising logic instructions which, when executed by the one or more processors, configure the one or more processors to inform operations comprising: (claim 22).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer and Kanayir, for the reasons noted in claim 1 above.

Re claim 21, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses the following:
in response to detecting the I/O request, directing the I/O request to an in-memory read cache; and (col. 3, lines 7-51).  In response to detecting an incoming packet (detecting the I/O request), the request is directed to the cache (read cache);
determining whether the data object identified by the received object signature is located in the in-memory read cache, including (col. 3, lines 7-51).  It is determined whether the object is in the read cache, by performing a cache lookup operation;
in response to determining that the data object identified by the received object signature is located in the in-memory read cache, obtaining the data object identified by the received object signature from the in-memory read cache; or in response to determining that the data object identified by the received object signature is not located in the in-memory read cache, directing the I/O request to the on-disk cache table (col. 3, lines 7-51).  If the object is located in the cache (read cache), then it is read from the matching location in the cache.  Additionally, while the language “or” means that only one of the two determinations need be taught by the prior art, it is noted that Peer also discloses consulting an on-disk cache table to locate objects in memory (col. 14, lines 41-50).

Re claim 24, Peer and Kaniyar disclose the method of claim 21 above; accordingly, they also disclose a system implementing that method, as in claim 24.

	Re claim 27, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses that the plurality of slots of the bucket comprises a series of slots that begins at a beginning slot and ends at an ending slot, and wherein the starting slot is an intermediate slot in the series of slots between the beginning slot and the ending slot (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  The bucket within the memory unit can be at any position within the memory unit, including an intermediate position.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Usui (US 2018/0004669 A1).

Re claim 5, Peer and Kaniyar discloses the method of claim 4, and Peer further discloses that in response to a determination that there is not a slot in the predetermined number of slots which comprises a stored object signature that matches the received object signature: retrieving the data object from the object container […] storing the data object in a slot of the predetermined slots (col. 9, lines 4-21).  If there is a request for a particular cache line (predetermined number of slots) but the data is not cached (there is not a slot which comprises a stored object signature that matches the received object signature), the data is retrieved from the bulk memory (retrieving the data object from the object container), and stored into a cache line slot.

Peer and Kaniyar do not specifically disclose determining whether there is a slot that is unoccupied.

Usui discloses that in response to a determination that a slot in the predetermined number of slots is unoccupied, storing the data from the object container in a slot of the predetermined number of slots (Claim 11).  The method determines if there is free space in the cache (a slot in the predetermined number of slots is unoccupied), and if so, it stores the data fetched during the cache miss into said free space.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cache miss behavior of Peer (combined with Kaniyar) so that in the case of a cache miss, it is determined if there is space to store the fetched data, as in Usui, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Peer (combined with Kaniyar) discloses caching, wherein when a cache miss occurs, data is fetched from bulk storage (col. 9, lines 4-21), which is ready for the improvement of using a cache eviction determination.  Usui discloses a method of handling cache misses which determines whether it is necessary to evict cache data to store new data, which is applicable to the cache miss handling of Peer (combined with Kaniyar).  It would have been obvious to one having ordinary skill in the art that modifying the cache miss handling of Peer (combined with Kaniyar) to perform eviction if necessary to store new data would yield the predictable result of ensuring that there is space in the cache to store newly fetched data.

If there is a request for a particular cache line (predetermined number of slots) but the data is not cached (there is not a slot which comprises a stored object signature that matches the received object signature), the data is retrieved from the bulk memory (retrieving the data object from the object container), and stored into a cache line slot.

Peer and Kaniyar do not specifically disclose determining whether there is a slot that is unoccupied.

Usui discloses that in response to a determination that no slot in the predetermined number of slots is unoccupied: locating an occupied slot in the predetermined number of slots; evicting a data object from the occupied slot; and storing a copy of the data object in the occupied slot (Claims 11 and 14).  The method determines if there is free space in the cache (no slot in the predetermined number of slots is unoccupied) and if not, it evicts an entry (evicting a data object from the occupied slot) and stores the data fetched during the cache miss into said evicted space (storing the copy of the data object in the occupied slot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Usui, for the reasons noted in claim 5 above.

Re claim 11, Peer, Kaniyar, and Usui disclose the method of claims 5 above; accordingly, they also disclose a system implementing that method, as in claim 11.

Re claim 12, Peer and Kaniyar disclose the method of claim 10, but do not specifically disclose determining if a slot is unoccupied.

Usui discloses the computer-readable storage medium comprising logic instructions which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: in response to a determination that the starting slot is unoccupied, writing the data object to the starting slot (Claim 11).  Usui discloses that during a cache miss of a read command, if there is free space, the retrieved data is stored in the free space; accordingly, if the starting slot is free space, then it would be stored in the starting slot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Usui, for the reasons noted in claim 5 above.

Claims 13-14, 17-18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Belsan et al (US 5193184 A).

Re claim 13, Peer discloses the following:
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: read a data object from an on-disk object location (Fig. 12A, steps 100-101).  The network device (storage manager) receives an I/O packet; the packet can either be write data, or read data from memory (an on-disk object location);
generate an object signature that uniquely identifies the data object (Fig. 12A, steps 102 and 104).  The 64 bit hash (object signature) is calculated from the input key,
 generate, based on applying a […] hash function on a first portion of the object signature, a first mapping to a bucket in an on-disk cache table that includes a plurality of buckets (Fig. 12, steps 102 and 104).  See claim 1 above;
the bucket comprising a plurality of slots in the on-disk cache table (Fig. 7).  See claim 1 above;
generate, based on applying a […] hash function on a second portion of the object signature, a second mapping that refers to a position of a starting slot within the plurality of slots in the bucket; and (col. 3, lines 39-51).  See claim 1 above;
discarding the data object in response to detecting a mismatch between the […] starting slot and the on-disk object location; or (Fig. 5).  If there is a mismatch between the versions of the SHA hash (starting slot position and on-disk object location), then the block (data object) is discarded;
validating the data object in response to detecting a match between the […] starting slot and the on-disk object location (Fig. 5).  If there is a match between the versions of the SHA hash (starting slot and on-disk object location), then the block (data object) is considered valid (validated) and the process continues to the next blocks, if there are any.

Peer does not specifically disclose two different hash functions, or verifying an object by explicitly comparing the slot location to the on-disk object location.

Kaniyar discloses the following:
generate, based on applying a first hash function on a first portion of the object signature, a first mapping (p. 2, ¶ 17).  A first at least a portion of the connection identifier (received object signature) is hashed using a first hash function to yield a first hash (first mapping);
generate, based on applying a second hash function on a second portion of the object signature, a second mapping (p. 2, ¶ 18).  A second at least a portion of the connection identifier (received object signature) is hashed using a second hash function to yield a second hash (second mapping).



Belsan discloses comparing the starting slot position with the on-disk object location to determine whether the data object is a valid object (col. 12, lines 10-25).  A data object is valid if a first address (starting slot position) and second address (on-disk object location) match; if they do not match, then it is invalid.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the computing system of Peer (combined with Kaniyar) to be distributed, as in Belsan, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Peer (combined with Kaniyar) discloses a method of calculating hashes for data in a storage system, which is ready for the improvement of comparing hashes to validate said data.  Belsan discloses a method of validating data by comparing two addresses (positions), which is applicable to the hashing storage system of Peer (combined with Kaniyar).  It would have been obvious to one having ordinary skill in the art to modify the storage system of Peer (combined with Kaniyar) to verify data by comparing positions, as in Belsan, because it would yield the predictable result of improving data integrity by eliminating corrupted data.

	Re claim 14, Peer, Kaniyar, and Belsan disclose the method of claim 13, and Peer further discloses that the object signature comprises a secure hash algorithm (SHA) signature (col. 5, lines 45-46).  The validation hash value is a secure hash algorithm.

	Re claims 17-18, Peer, Kaniyar, and Belsan disclose the methods of claims 13-14 above, respectively; accordingly, they also disclose systems implementing those methods, as in claims 17-18, respectively.  Re claim 17, Kaniyar further discloses one 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Belsan, for the reasons noted in claim 13 above.

Re claim 22, Peer and Kaniyar disclose the method of claim 1, and Peer further discloses the following:
reading a second data object from an on-disk object location (column 3, lines 39-51).  Additional lookups can also involve reading data (second data object) from an on-disk object location;
generating a second object signature that uniquely identifies the second data object (Fig. 12A, step 102).  A hash (second object signature) is calculated which uniquely identifies an object (second data object);
generating, from a first portion of the second object signature, a first mapping to a second bucket in an on-disk cache table (Fig. 12A, steps 103-104).  The 64 bit hash is calculated from the input key, and comprises multiple parts, including a MU starting number hash value, which is used to map to a starting memory unit (first mapping to a bucket) (Fig. 12A, steps 102 and 104).  The table of buckets (cache table) comprises set of cache line buckets, and it is stored in memory (on-disk) (col. 14, lines 41-50);
the second bucket comprising a plurality of slots in the on-disk cache table (Fig. 7).  Each cache line, which is referenced in the on-disk cache table, includes a plurality of slots;
generating, from a second portion of the received object signature, a second mapping to a second starting slot of the bucket; and (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).  A bucket hash value (second mapping) refers to a bucket within a memory unit (starting slot within the plurality of slots in the bucket).  The either the “buckets”, which are a sub-portion of memory units, or the cache lines/slots associated with buckets, can be considered “slots”;
discarding the second data object in response to detecting a mismatch between the […] second starting slot and the on-disk object location; or (Fig. 5).  If there is a mismatch between the versions of the SHA hash (starting slot position and on-disk object location), then the block (data object) is discarded;
validating the second data object in response to detecting a match between the […] second slot and the on-disk object location (Fig. 5).  If there is a match between the versions of the SHA hash (starting slot and on-disk object), then the block (data object) is considered valid (validated) and the process continues to the next blocks, if there are any.

Peer and Kaniyar do not specifically disclose verifying an object by comparing the slot location to the on-disk object location.

Belsan further comparing the second starting slot position with the on-disk object location to determine whether the data object is a valid object (col. 2, lines 36-54).  The system compares a previously calculated validation value (starting slot position) with a validation value provided with the file block (on-disk object location) to determine whether the data object is a valid object.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Peer, Kaniyar, and Belsan, for the reasons noted in claim 13 above.
	
Re claim 25, Peer, Kaniyar, and Belsan disclose the method of claim 22 above; accordingly, they also disclose a system implementing that method, as in claim 25.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peer in view of Kaniyar, further in view of Kazachinsky et al (US 6570573 B1).

	Re claim 23, Peer and Kaniyar disclose the method of claim 4, but do not specifically disclose how to handle evicting data.

Kazachinsky discloses the following:
in response to a determination that there is not a slot in the predetermined number of slots of the bucket that comprises a stored data object that has a signature value that matches the received object signature, that no slot in the predetermined number of slots is unoccupied, and that at least one slot in the predetermined number of slots has no input/output operations acting on the at least one slot (col. 8, lines 1-13; claim 24).  When there is a cache miss (no match) (col. 8, lines 1-13), it is determined that the first buffer (cache) is full (claim 4) and at least one slot is not in use (has no input/output operations acting on it) (col. 8, lines 1-13);
retrieving the data object from the object container; identifying an occupied slot in the predetermined number of slots that has no input/output operations acting on the occupied slot; evicting a data object from the occupied slot to form an unoccupied slot; and storing the retrieved data object in the unoccupied slot (col. 8, lines 1-13; claim 24).  When it is determined that the buffer (cache) is full during a cache miss, a slot from a set that is not in use is selected for eviction, and the new data is stored there.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the caching system of Peer (combined with Kaniyar) to identify cached data that is not in use, and evict it, as in Kazachinsky, because it would be applying a known technique to improve a similar method in the same way.  Peer (combined with Kaniyar) discloses a method of caching data, and using hashes to identify said data.  Kazachinsky also discloses a similar data caching system, which has been modified in the same way as the claimed invention, to 

Re claim 26, Peer, Kaniyar, and Kazachinsky disclose the method of claim 23 above; accordingly, they also disclose a system implementing that method, as in claim 26.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1, 4-7, 10-13, 17-18, and 21-27 filed 02/02/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).

Re claims 1, and 7, Applicant argues that Peer and Eatough do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that the newly amended claims have 2 different hashes, not just one hash.  In response, Applicant’s argument has been fully considered, but is 

Second, Applicant argues that Peer does not disclose that the second mapping refers to a position of a starting slot within the plurality of slots in the bucket.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Peer discloses a multi-level hash lookup, wherein a first set of hash value bits is used to determine a memory unit (bucket), while a second set of hash value bits points to a bucket, which includes a cache line and slots (any of which can be “slots”) (Fig. 12A, steps 102 and 104; col. 4, lines 42-48; col. 14, lines 26-50).

Re claims 13 and 17, Applicant argues that Peer and Eatough do not disclose determining the claimed invention, for 2 reasons.

First, Applicant argues that the claims are allowable for the reasons noted in claim 1 above.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  Applicant is directed to Examiner’s arguments re claim 1 above.

Second, Applicant argues that the comparison of Eatough does not disclose comparing positions of the starting slot and on-disk object location to determine validity. In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection.  Belsan discloses comparing two different addresses (position of starting slot, on-disk object location) to determine whether data is valid (col. 12, lines 10-25).

Re new claim 27, Applicant is directed to Examiner’s rejections above.
Re claims all claims not specifically argued, Applicant is directed to Examiner’s comments regarding claims 1, 7, 13, and 17 above, respectively.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 02/02/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132